Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 2020052000730001001E7084
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 5
Document ID: 2020052000730001 Document Date: 05-19-2020 Preparation Date: 05-20-2020

Document Type: DEED
Document Page Count: 3

 

 

 

PRESENTER: RETURN TO:

ADAR LAND & TREE ABSTRACT INC ADAR LAND & TREE ABSTRACT INC

34 FRANKLIN AVENUE 34 FRANKLIN AVENUE

SUITE 223 SUITE 223

BROOKLYN, NY 11205 BROOKLYN, NY 11205

718-442-7715 718-442-7715

INFO@ADARLAND.COM INFO@ADARLAND.COM
PROPERTY DATA

Borough Block Lot Unit Address

QUEENS 12025 81 Entire Lot 119-52 INWOOD STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN er DocumentID or Year Reel Page or File Number
PARTIES
GRANTOR/SELLER: GRANTEE/BUYER:
KRISHNA JAGROO KRISHNA JAGROO
11952 INWOOD ST 11952 INWOOD ST
JAMAICA, NY 11436-1530 JAMAICA, NY 11436-1530
Additional Parties Listed on Continuation Page
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 125.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
ter § 0.00 Pag gen OF THE CITY REGISTER OF THE
NYORE 8 00 ', CITY OF NEW YORK
“Additi - IMRT: $ - Recorded/Filed 05-20-2020 16:17
itiona | $ 0.00 City Register File No.(CREN):
TOTAL: $ 0.00 2020000152640
Recording Fee: $ 52.00 A
Affidavit Fee: $ 0.00 4 ,
City Register Official Signature

 

 

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

 

NYC DEPARTMENT OF FINANCE

 

 

 

 

a
2020052000730001001C7204

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 5
Document ID: 2020052000730001 Document Date: 05-19-2020 Preparation Date: 05-20-2020
Document Type: DEED
PARTIES
GRANTOR/SELLER:
INDRANI JAGROO

11952 INWOOD ST
JAMAICA, NY 11436-1530

 

 

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

~~ Bargain and Sale Deed, with Covenant against Grantor's Acts —~ Individual or Corporation (Single Sheet)

CONSULT YOUR LAWYER BEFORE SIGNING TH)!5 INSTRUMENT=THIS INSTRUMENT SHOULD BE USED BY LAWYERS ONLY.

 

THIS INDENTURE, made the 19th day of May, in the year 2920
BETWEEN

Krishna Jagroo, residing at 119-52 Inwood Street, Jamaica, New York { 1436,
and
Indrani Jagroa, his wife, residing at 119-52 Inwood Street, Jamaica, New York 11436,

party of the first part, and

Krishna Jagroo, residing at | 19-52 Inwood Street, Jamaicn, New York 11436

party of the second part,
WITNESSETH, that the party of the first part, in consideration of

Ten ($10.00) dollars
paid by thé party of the second part, does hereby grant and release unto the party of the second part, the heirs or successors
and assigns of the party of the second part forever,

ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and being
in the

See Schedule "A" attached annexed hereto

TOGETHER with all right, title and interest, if any, of the party of the first part in and to any streets and roads
abutting the above described premises to the center lines thereot; TOGETHER with the appurtenances and all the estate and
rights of the party of the first part in and to said premises; TO HAVE AND TO HOLD the praises herein granted unto the
party of the second part, the heirs ar successors and assigns of the party of the second part farever.

AND the party of the first part covenants that the party of the first part has not done or suffered anything whereby the said
premises have been encumbered in any way whatever, except as aforesaid.

AND the party of the first part, in compliance with Section 12 of the Lien Law, covenants that the party of the first part will
receive the consideration for this conveyance and will hold the right to receive such consideration as a trust fund to be applied
first for the purpose of paying the cost of the improvement and will apply the same first to the payment of the cost of the
improvement before using any part of the total of the same for any other purpose. The word “party” shall be construed as if it
read “parties” whenever the sense of this indenture so requires.

IN WITNESS WILEREOF, the party of the first part has duly executed this deed the day and vear first above written.

IN PRESENCE OF:

Krishna Jagrao

bev Sha. LPBEP
L

——

indrani Ihereo g

 

 

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

STEWART TITLE INSURANCE COMPANY

SCHEDULE A
DESCRIPTION OF PREMISES

Title No... GOL-09-1030-Q

ALL that certain plot piece or parcel of land, situate, lying and being in the
Borough of Queens, County of Queens, City and State of New York, bounded and
described as follows:

BEGINNING at a point on the westerly side of Inwood Street, distant 59.10 feet
northerly from the corner formed by the intersection of the northerly side of 120"

Avenue and the westerly side of Inwood Street;

RUNNING THENCE westerly at right angles to Inwood Street and part of the distance
through a party wall, 100 feet;

THENCE northerly parallel with Inwood Street, 20 feet:

THENCE easterly again at right angles to the westerly side of Inwood Street and part of
the distance through a party wall, 100 feet;

THENCE southerly along the westerly side of Inwood Street, 20 feet to the point'or
place of BEGINNING.

DESCRIPTION

 
Case 1-Ly-401¢5-nnl

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE
State of New York, County of Kings, ss:

On the 19% day of May in the year 2020, before me, the
tindersigned, personally appeared Krishna Jagroa, personally
known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their capacity(ies),
and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

ee

NOTARY PABLIC

JOSEPH ¥. BALISOK
Notary Public, State of New York
ee reg, No. O2BAG225166
Quelifed in Kings County ,
Commission Expires duty 12, 2022

ACKNOWLEDGEMENT BY SUBSCRIBING WITNESS

TAKEN IN NEW YORK STATE
State of New York, County of , 33°
On the day of in the year , before me, the

undersigned, a Notary Public in and for said State, personally
appeared , the subscribing witness "to the foregoing
instrument, with whom I am personally acquainted, who, being
by me duly sworn, did depose and say that he/she/they reside(s)
in Gf the place of residence is m a city, include the street
and street number if any, thereof); that he/she/they know(s)

to be the individual described in and who executed the
foregoing instrument, that said subscribing wimess was present
and saw said execute the same, and that said witness at
the same time subscribed his/her/iheir name(s) as 2 witness
thereto.

Doc of Filed Oo/z0/20 Entered Os/20/20 1090749

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE
State of New York, County of Kings, ss:

On the 19" day of May in the year 2020, before me, the
undersigned, personally appeared Indrani Jagroo, personally
known to me or proved to me on the basis of satisfactory
evidence io be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowlédged to me that
he/she/they executed the same in his/her/their capacity(ies), and
that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

Loo

NOTARY PUBLIE”

JOSEPH Y. BALISOK
Notary Public, State of New York
Reg. No. NEBAG225166
Qualified in Kings County
Comission Expires July 18, 2022

ACKNOWLEDGEMENT TAKEN GUTSIDE NEW YORK
STATE

State of , County of + 8S

On the day of in the year , before me,
the undersigned personally appeared personally known to
me or proved to me on the basis of satisfactary evidence to be
the individual(s) whose name(s) is (ave) subscribed to the within
instrument and acknowledged to me that he/she/they executed
the same in hisfher/their capacity(ies), that by his/her/their
signature(s) on the instrument, the individual(s} or the person
upon behalf of which the individualfs) acted, executed the
instrument, and that such individual make such appearance
before the undersigned in the (add the city or political
subdivision and the state or country or other place the
acknowledgement was taker).

 

NOTARY PUBLIC

Bargain & Sale Deed
With Covenants

Krishna Jagroo & indrani Jagroe
TO
Krishna Jagroo

 

NOTARY PUBLIC

COUNTY: Queens

TOWNICITY: Jamaica

PROPERTY ADDRESS: 119-52 Inwood Street, Jamaicu, NY 11436
SECTION:

BLOCK: 12025

LOT: 81

RETURN BY MALL TO:

 

 

 

Title No.
DISTRIBUTED BY
JUDICIAL TITLE
T:800-281-TITLE —-F: 800-FAX-9396

 

 

Butisok & Kauftnan, PLLC
23\ Troy Avenue
Brookyln, NY 11213

 

 

 

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

 

NYC DEPARTMENT OF FINANCE
a

 

2020052000730001001SBE05

SUPPORTING DOCUMENT COVER PAGE PAGE 1 OF 1
Document ID: 2020052000730001 Document Date: 05-19-2020 Preparation Date: 05-20-2020
Document Type: DEED

 

 

 

ASSOCIATED TAX FORM ID: — 2020051900069

 

SUPPORTING DOCUMENTS SUBMITTED:

Page Count
DEP CUSTOMER REGISTRATION FORM FOR WATER AND SEWER BILLING 1
RP - 5217 REAL PROPERTY TRANSFER REPORT 3

SMOKE DETECTOR AFFIDAVIT 1

 

 

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

The City of New York

Department of Environmental Protection
Bureau of Customer Services

59-17 Junction Boulevard

Flushing, NY 11373-5108

 

Customer Registration Form for Water and Sewer Billing
Property and Owner Information:
(1) Property receiving service: BOROUGH: QUEENS BLOCK: 12025 LOT: 81
(2) Property Address: 119-52 INWOOD STREET, QUEENS, NY 11436

(3) Owner’s Name: JAGROO , KRISHNA

Additional Name:

 

Affirmation:
Your water & sewer bills will be sent to the property address shown above.

 

Customer Billing Information:
Piease Note:

A, Water and sewer charges are the legal responsibility of the owner of a property receiving water and/or
sewer service. The owner’s responsibility to pay such charges is not affected by any lease, license or
other arrangement, or any assignment of responsibility for payment of such charges. Water and sewer
charges constitute a lien on the property until paid. In addition to legal action against the owner, a failure
to pay such charges when due may result in foreclosure of the lien by the City of New York, the property
being placed in a lien sale by the City or Service Termination.

B. Original bills for water and/or sewer service will be mailed to the owner, at the property address or to
an alternate mailing address. DEP will provide a duplicate copy of bills to one other party (such as a
managing agent), however, any failure or delay by DEP in providing duplicate copies of bills shalt in no
way relieve the owner from his/her liability to pay all outstanding water and sewer charges. Contact DEP
at (718) 595-7000 during business hours or visit www.nyc.gov/dep to provide us with the other party’s
information.

 

Owner's Approval:

The undersigned certifies that he/she/it is the owner of the property receiving service referenced above; that he/she/it
has read and understands Paragraphs A & B under the section captioned “Customer Billing Information”; and that the
information supplied by the undersigned on this form is true and complete to the best of his/her/its knowledge.

Print Name of Owner: ov pra oP je
Signature: ea ck bna- P) ges ee Date (mmidd/yyyy)
Name and Title of Person Signing 6 Owns, if applicable:

BCS-7CRF-ACRIS REV. 8/08

2020051900069 101

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

FOR CITY USE ONLY
C1, County Code | C2. Date Deed
Recorded Month Day Year

C3. Book C4. Page |
OR

C5.CRFN | }

[| PROPERTY INFORMATION I

ag REAL PROPERTY TRANSFER REPORT

STATE OF NEW YORK
STATE BOARD OF REAL PROPERTY SERVICES

RP - 5217NYC

 

 

 

 

 

 

 

1. Property 119-52 LINWOOD STREET | QUEENS | 11436 |
Location STREET NUMBER STREET NAME BOROUGH ZiP SODE
2. Buyer JAGROO | KRISHNA |
Name LAST NAME / COMPANY FIRST NAME
|
LAST NAME { COMPANY FIRST NAME
3, Tax indicate where future Tax Bills are to be sent
Billing _ if other than buyer address (at bottom of form) |
Address LAST NAME T COMPANY FIRST NAME
STREET NUMBER AND STREET NAME CITY OR TOWN STATE 2iP GORE

4, Indicate the number of Assessment

1 [| 44, Planning Board Approval - N/A for NYC
Roll parceis transferred onthe deed |___+ __] #of Parcels OR Partofa Parcel 46 agricultural District Notice - N/A for NYC

 

 

5, Deed Check the boxes below as they apply:
Property Lt Xx | | OR | ‘ t 1 : 1 J €. Ownership Type is Condominium
Size FRONT FEET pees Benes 7. New Construction on Vacant Land
8. Seller JAGROO I KRISHNA l
Name LAST NAME COMPANY FIRST NAME
PAGROO , INDRANI

 

LAS? NAME f COMPANY

 

FIRST NAME.

9. Check the box below which most accurately describes the use of the property at the time of sale:

A One Family Residential C Residential Vacant Land E Commercial = G Entertainment/Amusement — Industriat
B | i 2 or 3 Family Residential D Non-Residential Vacant Land E Apartment H Community Sarvice J Public Service

 

  
   

 

[SALE INFORMATION] 44, Check one or more of these conditions as applicable to transfer:
19. Sale Contract Date 5 { 19 / 2020, Al ¥ | Sale Between Relatives or Former Relatives
Month Bay Year B[__| Sale Between Related Companies or Pariners in Business
Cc || One of the Buyers is also a Seller
41. Date of Sale / Transfer 5 f 16 f/ 2020 | D[___| Buyer or Selier is Government Agenoy or Lending institution
Month bay Yaar E | | Deed Type not Warranty or Bargain and Sale (Specify Below }
oe § F im Sale of Fractional or Less than Fee Interest ( Specify Balow )
12. Full Sale Price | + 4 1 5 a 4 4 0 J G {|_| Significant Change in Property Between Taxable Status and Sale Dates
( Full Sale Price is the total amount paid for the property including personal property. Hi (| Sale of Business is Included in Sale Price
This payment may be in the form of cash, other property or goods, or the assumption of] | lother Unusual Factors Affecting Sale Price ( Specify Below )
mortgages or other obligations.) Please round to ihe nearest whole doilar amount, J [| None

43. Indicate the value of personal
property included in the sale Ly

I ASSESSMENT INFORMATION - Data should reflect the latest Final Assessment Roll and Tax Bil}

 

415, Building Class A_5i 48. Total Assessed Value (of all parcels in transfer} | L . 1 9 3 8 0 |
47. Borough, Block and Lot / Roli Identifier{s) {If more than three, attach sheet with additional identifier{s) )

| QUEENS 12025 81 il i

202005190006920101

 
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

 

| CERTIFICATION | | certify that ail of the items of information entered on this form are true and correct (to the best of my knowledge and heflef) and
understand that the making of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to

the making and filing of false instruments.

 

 

 

 

 

 

g

BUYER [ / BUYER'S ATTORNEY
Lev Chena. ee 4p LF 1 AfeEL
7 BUYER SIGNATURE DATE FIRST NAME
11952 INWOOD §,
‘STREET NUMBER * STREET NAME (AFTER SALE) TELEPHONE NUMBER —— ~
JAMAICA SELLER
ny | 11436-1530 vhra. G) aq von ofa} bade
CHV OR TOWN STATE ZP CODE (/ DATE t

 

202005 1900069201
Case 1-Ly-401¢5-nnl

Form RP-5217 NYC

Doc of Filed Oo/z0/20 Entered Os/20/20 1090749

CERTIFICATION

ATTACHMENT

{ certify that ail of the items of information entered on this form are true and correct {to the best of my knowledge and belief) and understand that the making
of any willful false statement of material fact herein will subject me to the provisions of the penal law relative to the making and filing of false Instruments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUYERS SELLERS ,
Aowthow. basyp 6 la l% 2
Buyer Signature Date Seller Signature oO Date
Ss [ a / » Le
Buyer Signature Date Selié?” Signalire Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Dale Seller Signature Date
Buyer Signature Date Seiler Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Date
Buyer Signature Date Seller Signature Bate
Buyer Signature Date Seller Signature Date

 

202005 1900069201
Case 1l-Ly-401¢5-nnl Doco/f Filed Oo/20/20 Entered Qo/20/20 Lona l4y

APFIDAVIT OF COMPLIANCE

WITH SMOKE DETECTOR REQUIREMENT
FOR ONE- AND TWO-FAMILY DWELLINGS

State of New York

SS.:
County of a aad

The undersigned, being duly sworn, depose and say under penalty of perjury that they are the grantor and grantee of
the real property or of the cooperative shares in a cooperative corporation owning real property located at
119-52 INWOOD STREET

cone > : cog

Street Address Unit/Apt.

 

QUEENS New York, __ 12025 a - ar . (the Premises");
0!

Borough Block —

 

That the Premises is a one or two family dwelling, or a cooperative apartment or condominium unit in a one- of
two-family dwelling, and that installed in the Premises is an approved and operational smoke detecting device in
compliance with the provisions of Article 6 of Subchapter 17 of Chapter | of Title 27 of the Administrative Code of
the City of New York concerning smoke detecting devices;

That they make affidavit in compliance with New York City Administrative Code Section 11-2105 (g). (The
signatures of at least one grantor and one grantee are required, and must be notarized).

 

 

 

Kas —
a Ska. PRE ewan, Keeune PAGr ss
Name of Grantor (Type or Print) Name of Grantee (Type or Pring
Ait thane Cag rad [b(:3 hte Ep eeeeO -
‘ Siguafute of Grantor Sieplaiare of Grantee
Sworn to belpre me Sworn to befpre me
this /47  dayof_ Ma 7 20.92 | this (A!  dayot M4y 20d |
JOSEPH Y. BALISOK . JOSEPH Y, BALISOK
Notary Public, State of New York Notary Public, State of New York
Reg. No. O2BAG225166 Reg. No. O28A8225188
Qualified in Kings County Qualified in Kings County
Commission Expires July 18, 2022 Commission Expires duly 19, 2027

These statements are made with the knowledge that a willfully false representation is unlawful and is punishable as
a crime of perjury under Article 210 of the Penal Law.

NEW YORK CITY REAL PROPERTY TRANSFER TAX RETURNS FILED ON OR AFTER FEBRUARY
6th, 1990, WITH RESPECT TO THE CONVEYANCE OF A ONE- OR TWO-FAMILY DWELLING, OR A
COOPERATIVE APARTMENT OR A CONDOMINIUM UNIT IN A ONE- OR TWO-FAMILY DWELLING,
WILL NOT BE ACCEPTED FOR FILING UNLESS ACCOMPANIED BY THIS AFFIDAVIT. ,

202005 1900069101
